NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

STEPHEN F. YONEK,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, t
Respondent-Appellee.

2012-7120

Appeal from the United States Court of Appea1s for
Veterans Claims in case no. 10-3320, Judge Alan G.
Lance, Sr. »

ON MOTION

ORDER

The parties jointly move to stay the briefing schedule
pending the outcome of appeal number 2012-7011, a
related case.

Upon consideration thereof,

a IT Is ORDERED THAT:

STEPHEN YONEK V. SHINSEKI 2

The joint motion to stay the briefing schedule is
granted. The parties are directed to inform this court,
within 14 days of the final disposition in 2012-7011,
concerning how they believe that 2012-7120 should pro-
ceed.

FoR THE CoURT

AUG 2 3 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Gary Ma, Esq. Q_S,QOUBEQJ|FFAPPEALS FOH

Loren Misha Preheim, Esq. “`“5 FEDERAL Cmclm
526 A_ue 2 3 2012

JAN HURBALY
CLERK